Case 3:19-cv-00804-SMY Document 21 Filed 06/10/20 Page 1 of 7 Page ID #104




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROMARIS WALTON, #B69607                            )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        Case No. 19-cv-00804-SMY
                                                    )
 LT. CHAD RAY,                                      )
 LT. DARREN WILLIAMS,                               )
 C/O KOCHER,                                        )
 C/O ROSE,                                          )
 C/O (SGT.) WILSON “CHIEF” and                      )
 WARDEN DEENA BROOKHART,                            )
                                                    )
                 Defendants.                        )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Romaris Walton, an inmate of the Illinois Department of Corrections currently

incarcerated at Lawrence Correctional Center (“Lawrence”) filed this civil rights action pursuant

to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. He asserts claims of

excessive force and denial of medical treatment in violation of the Eighth Amendment. (Doc. 1).

This matter is presently before the Court on Plaintiff’s Motion for Leave to File First Amended

Complaint. (Doc. 18).

       Under Federal Rule of Civil Procedure 15(a)(1)(A), “a party may amend its pleading once

as a matter of course within [] 21 days after serving it.” Otherwise, pursuant to Rule 15(a)(2), “a

party may amend its pleading only with the opposing party’s written consent or the court’s leave.”

Plaintiff’s Motion was filed more than 21 days after service of the Complaint and the Defendants

have not consented to the filing of an amended complaint.

        Plaintiff seeks to identify Doe Defendants and provide additional information on claims


                                                1
Case 3:19-cv-00804-SMY Document 21 Filed 06/10/20 Page 2 of 7 Page ID #105




that were dismissed following preliminary review under Section 1915A. The Court may deny

leave to amend for undue delay, bad faith, dilatory motive, prejudice, or futility. Foman v. Davis,

371 U.S. 178, 182 (1962); Moore v. Indiana, 999 F.2d 1125, 1128 (7th Cir. 1993). Additionally,

the First Amended Complaint is subject to review under 28 U.S.C. § 1915, which requires the

Court to screen prisoner Complaints and any portion of the Complaint that is legally frivolous,

malicious, fails to state a claim for relief, or requests money damages from an immune defendant

must be dismissed. 28 U.S.C. § 1915A(b).

                                 The First Amended Complaint

       Plaintiff makes the following allegations in the First Amended Complaint: Plaintiff was

informed on September 19, 2017 that he was being transferred from Lawrence to Stateville

Correctional Center (“Stateville”).     Due to events that occurred when he was previously

incarcerated at Stateville, Plaintiff became extremely distraught. He told the unit officer he feared

for his life and requested to speak to a crisis team member. He spoke with a mental health doctor

on September 20, 2017 and was told he was on a medical hold due to his medical crisis. The

doctor assured Plaintiff that he would look into the matter and approved the return of Plaintiff’s

clothing and shoes.

       After Plaintiff’s clothing and shoes were returned, he was handcuffed and escorted from

segregation into a hallway where he could see a transport bus waiting. He again became distraught

and feared for his life. He made it clear to prison staff present, including Lt. Chad Ray, Lt. Darren

Williams, Correctional Officer Rose, Correctional Officer Kocher, and Correctional Officer (Sgt)

Wilson “Chief” that he was suicidal and requested a crisis team member. Ray responded that was

a problem that Stateville would have to address. Ray yanked violently and repeatedly on Plaintiff

while he was in handcuffs, the force of which caused Plaintiff to fall. Williams, Rose, Kocher,



                                                 2
Case 3:19-cv-00804-SMY Document 21 Filed 06/10/20 Page 3 of 7 Page ID #106




and Wilson stood by and did nothing to protect Plaintiff from the harm being inflicted by Ray.

       As a result of Ray’s actions, Plaintiff’s body slammed against the floor injuring his back

and buttocks. Additionally, Plaintiff had swollen wrists and a burning pain in his shoulders.

Plaintiff cried out in pain and requested medical attention. Instead of taking Plaintiff for medical

care, Ray, Williams, Rose, Kocher, and Wilson picked Plaintiff up, dragged him up some stairs,

and tossed him in an isolation cage. He was then forced to endure a six-hour bus ride while

suffering from untreated injuries.

       Based on the allegations of the First Amended Complaint, the Court finds it convenient to

designate the following Counts in this pro se action:

       Count 1:        Eighth Amendment excessive force and/or failure to
                       protect/intervene claim against Ray for yanking violently and
                       repeatedly on Plaintiff while he was handcuffed causing him to
                       fall and suffer injuries on September 20, 2017 and against
                       Williams, Rose, Kocher, and Wilson for failing to protect
                       Plaintiff from the harm being inflicted by Ray.

       Count 2:        Eighth Amendment deliberate indifference claim against Ray,
                       Williams, Rose, Kocher, and Wilson for denying Plaintiff
                       medical treatment for the injuries caused by Ray on September
                       20, 2017.

       Count 3:        Eighth Amendment deliberate indifference claim against Ray,
                       Williams, Rose, Kocher, and Wilson because Plaintiff was
                       denied a crisis team after a suicide threat.

       Count 4:        Eighth Amendment excessive force and/or deliberate
                       indifference claim against Ray, Williams, Rose, Kocher, and
                       Wilson for dragging Plaintiff up some stairs and tossing him in
                       an isolation cage with untreated injuries.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

First Amended Complaint but not addressed in this Order should be considered dismissed

without prejudice as inadequately pled under the Twombly pleading standard. See Bell


                                                 3
Case 3:19-cv-00804-SMY Document 21 Filed 06/10/20 Page 4 of 7 Page ID #107




Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which

relief can be granted if it does not plead “enough facts to state a claim that is plausible on its face.”).

                                               Discussion

        Pursuant to Rule 15, and after review of the First Amended Complaint pursuant to Section

1915A, Plaintiff’s Motion for Leave to File First Amended Complaint (Doc. 18) is GRANTED.

        The First Amended Complaint sets forth sufficient allegations for the claims in Counts 1 -

4 to proceed against Ray, Williams, Rose, Kocher, and Wilson in their individual capacities. To

the extent Plaintiff attempts to bring claims against Defendants in their official capacities, those

claims are dismissed because he seeks only monetary damages. See Shockley v. Jones, 823 F.2d

1068, 1070 (7th Cir. 1987) (when a plaintiff seeks monetary damages against a state official, he

must bring the suit against the official only in his or her individual capacity).

        Plaintiff also names Warden Deena Brookhart as a defendant, but makes no allegations

against her in the statement of claim. Under Federal Rule of Civil Procedure 8, a complaint must

include a short, plain statement of the case against each individual. Merely naming an individual

in the case caption of a Complaint is not enough to state a claim against that individual. Collins v.

Kibort, 143 F.3d 331, 334 (7th Cir. 1998). Additionally, Warden Brookhart cannot be held liable

for the actions of subordinate employees, as the doctrine of respondeat superior (supervisory

liability) is not applicable to section 1983 actions. Sanville v. McCaughtry, 266 F.3d 724, 740 (7th

Cir. 2001). Because there is no suggestion that Brookhart is personally responsible for allegedly

violating Plaintiff’s constitutional rights, he fails to state a claim against her, and she will be

dismissed from the case. See Pepper v. Village of Oak Park, 430 F.3d 806, 810 (7th Cir. 2005)

(“[T]o be liable under § 1983, the individual defendant must have caused or participated in a

constitutional deprivation.”).



                                                    4
Case 3:19-cv-00804-SMY Document 21 Filed 06/10/20 Page 5 of 7 Page ID #108




                               Motion for Recruitment of Counsel

       Plaintiff’s Motion for Recruitment of Counsel (Doc. 20) is DENIED without prejudice.

Civil litigants do not have a constitutional or statutory right to counsel. Pruitt v. Mote, 503 F.3d

647, 649 (7th Cir. 2007). Under 28 U.S.C. § 1915(e)(1), the Court has discretion to recruit counsel

to represent indigent litigants in appropriate cases. Johnson v. Doughty, 433 F.3d 1001, 1006 (7th

Cir. 2006). When determining whether to grant a plaintiff’s request for recruitment of counsel, the

court must consider two questions: “(1) has the indigent plaintiff made a reasonable attempt to

obtain counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of

the case, does the plaintiff appear competent to litigate it himself?” Id. at 654.

       Plaintiff has submitted proof of reasonable attempts to obtain counsel on his own.

Nevertheless, the Court finds that Plaintiff can proceed pro se, at least for now. While the Court

notes Plaintiff's potential concern with regard to his limited knowledge of the law, such concerns

are not unique to Plaintiff as a pro se litigant and do not necessarily warrant recruitment of counsel

at this juncture. Through his pleadings and filings, Plaintiff has demonstrated that he has the ability

to articulate clearly and effectively on his own behalf. If Plaintiff is unable to access his legal

materials and/or the law library because of institutional restrictions due to the COVID-19

pandemic and has a pending deadline, he may request an extension. Plaintiff may refile his motion

should that become necessary as the litigation progresses.

                                             Disposition

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File First Amended

Complaint (Doc. 18) is GRANTED. The Clerk of Court is DIRECTED to FILE the proposed

First Amended Complaint submitted by Plaintiff with the exception of the pages labeled 21-25 that

pertain to the motion for recruitment of counsel. Counts 1, 2, 3, and 4 will proceed against Lt.

Chad Ray, Lt. Darren Williams, C/O Kocher, C/O Rose, and C/O (Sgt.) Wilson “Chief.”

                                                  5
Case 3:19-cv-00804-SMY Document 21 Filed 06/10/20 Page 6 of 7 Page ID #109




Defendant Warden Deena Brookhart is DISMISSED without prejudice and the Clerk of Court is

DIRECTED to TERMINATE her as a party. Additionally, the Warden of Lawrence Correctional

Center, who was previously added to the case in his/her official capacity for identifying Doe

Defendants, is DISMISSED without prejudice, and shall be TERMINATED as a party.

        The Clerk of Court shall prepare for newly named Defendants C/O Kocher, C/O Rose, and

C/O (Sgt.) Wilson “Chief”: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the First Amended Complaint, and this Memorandum and Order to each

Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to sign and return

the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms

were sent, the Clerk shall take appropriate steps to effect formal service on that Defendant, and the

Court will require that Defendant to pay the full costs of formal service, to the extent authorized

by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated

in this Merit Review Order.



                                                 6
Case 3:19-cv-00804-SMY Document 21 Filed 06/10/20 Page 7 of 7 Page ID #110




       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       IT IS FURTHER ORDERED that the Motion for Recruitment of Counsel (Doc. 20) is

DENIED without prejudice.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: June 10, 2020

                                                       s/ Staci M. Yandle_________
                                                       STACI M. YANDLE
                                                       United States District Judge



                                          Notice to Plaintiff

         The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit
and serve them with a copy of your First Amended Complaint. After service has been achieved,
the Defendants will enter their appearance and file an Answer to your First Amended Complaint.
It will likely take at least 60 days from the date of this Order to receive the Defendants’ Answers,
but it is entirely possible that it will take 90 days or more. When all the Defendants have filed
Answers, the Court will enter a Scheduling Order containing important information on deadlines,
discovery, and procedures. Plaintiff is advised to wait until counsel has appeared for the
Defendants before filing any motions, to give the Defendants notice and an opportunity to respond
to those motions. Motions filed before Defendants’ counsel has filed an appearance will generally
be denied as premature. Plaintiff need not submit any evidence to the Court at this time, unless
specifically directed to do so.



                                                  7
